IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,177


NEWMAN ELMO JONES, III, Relator

v. 


THE HONORABLE STEVEN HEROD, 

Presiding Judge, 91st District Court, Eastland County, and

 CAROL BRITTAIN, 

District Clerk, Eastland County





ON PETITION FOR A WRIT OF MANDAMUS
FROM EASTLAND COUNTY



 Per Curiam.

 This is a petition for a writ of mandamus filed against the district judge and the district clerk
in Eastland County.  In this mandamus action, relator also filed a motion for attorney's fees.  Relator
has requested that this petition be dismissed and his motion for attorney's fees be withdrawn. 
Accordingly, we dismiss the petition and grant the request to withdraw the motion for attorney's
fees.

Delivered: June 16, 2010
Do not publish